                                                       U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                       November 10, 2020
By ECF
Honorable Paul A. Crotty
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007

       Re:       United States v. Tagliaferro, et al., 19 Cr. 472 (PAC)

Dear Judge Crotty:

        Pursuant to the Court’s direction at the pretrial conference held on November 9, 2020, the
parties jointly propose the following schedule for pretrial submissions:

             Motions in limine due December 28, 2020;
             Opposition to filed motions due January 4, 2021;
             Replies, if any, due January 7, 2021; and
             Proposed Requests to Charge and Proposed Voir Dire due January 7, 2021.

       In addition, the Government respectfully requests that the Court exclude time through the
current trial date of January 18, 2021, pursuant to 18 U.S.C. § 3161(h)(7)(A), in light of the
ongoing public health crisis and its effect on the parties’ ability to prepare for trial. The defendant
consents to this request.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       Acting United States Attorney
                                                       Southern District of New York

                                               By:                 /s/
                                                       Thomas A. McKay / Jarrod L. Schaeffer
                                                       Assistant United States Attorneys
                                                       Tel: (212) 637-2268 / 2270


cc: Counsel of Record (via ECF)
